UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7048


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

MONTE DUBOIS GREGORY,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:08-cv-00482-FDW)


Submitted:    October 27, 2009              Decided:   December 10, 2009


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monte Dubois Gregory, Appellant Pro Se.         Gretchen C. F.
Shappert, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Monte   Dubois    Gregory       appeals   the   district      court’s

order denying Gregory’s motion to compel the Government to file

a Federal Rule of Criminal Procedure 35(b) motion.                          We have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                       United

States    v.    Gregory,   No.    3:08-cv-00482-FDW          (W.D.N.C.     Apr.   15,

2009).     We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented     in   the    materials

before   the     court   and    argument       would   not   aid    the   decisional

process.

                                                                            AFFIRMED




                                           2